Name: 86/387/EEC: Commission Decision of 23 July 1986 on improving the efficiency of agricultural structures in Italy in accordance with Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe
 Date Published: 1986-08-14

 Avis juridique important|31986D038786/387/EEC: Commission Decision of 23 July 1986 on improving the efficiency of agricultural structures in Italy in accordance with Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 228 , 14/08/1986 P. 0030*****COMMISSION DECISION of 23 July 1986 on improving the efficiency of agricultural structures in Italy in accordance with Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (86/387/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government has provided notification of: - the Ministerial Decree of 12 September 1985 laying down general criteria and rules for the application of Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures, - the Ministerial Decree of 26 September 1985 amending the Ministerial Decree of 12 September 1985; - the Prime-Ministerial Decree of 29 November 1985 amending the decree of 2 April 1982 on guidelines for the determination of minimum subsidized interest rates for agricultural credit; - the Ministerial Decree of 26 March 1986 amending the Ministerial Decree of 12 September 1985; Whereas, pursuant to Article 25 (1) of Regulation (EEC) No 797/85, the Commission has to determine whether, having regard to the objectives of the aforesaid Regulation and to the need for a proper connection between the various measures, the aforesaid Ministerial Decrees satisfy the conditions for a financial contribution by the Community; Whereas the abovementioned provisions lay down certain general criteria and rules for the application of Regulation (EEC) No 797/85 including the measures necessary to modify the measures arising from the application of the system of agricultural loans introduced by Law No 1760 of 5 July 1928, in line with the conditions of Article 8 (2) to (5) of Regulation (EEC) No 797/85; Whereas however subsequent laws, regulations or administrative provisions are still srequired for the effective implementation of the Regulation and consequently the present decision still cannot pronounce on the eligibility; Whereas the abovementioned provisions satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opnion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Ministerial Decree of 12 September 1985 laying down general criteria and rules for the application of Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures as amended by the Ministerial Decree of 26 September 1985 and by the Ministerial Decree of 26 March 1986 as well as the Prime-Ministerial Decree of 29 November 1985 amending the Decree of 2 April 1982 on guidelines for the determination of minimum subsidized interest rates for agricultural credit, as notified by the Italian Government in accordance with Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions laid down by Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.